UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 08-4984


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

JUDE ELIGWE,

                 Defendant – Appellant.



                             No. 08-4986


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

GIOVANNI BELL,

                 Defendant – Appellant.



                             No. 08-4992


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.
RICHOL GRINER,

                 Defendant – Appellant.



                             No. 10-4860


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

GIOVANNI BELL,

                 Defendant – Appellant.



                             No. 10-4863


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

RICHOL GRINER,

                 Defendant – Appellant.



                             No. 10-4864


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.




                                  2
JUDE ELIGWE,

                Defendant – Appellant.



Appeals from the United States District Court for the District
of Maryland, at Greenbelt.    Peter J. Messitte, Senior District
Judge.     (8:07-cr-00160-PJM-2;   8:07-cr-00160-PJM-1; 8:07-cr-
00160-PJM-3)


Argued:   October 27, 2011               Decided:   December 1, 2011


Before WILKINSON, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished opinion. Judge Shedd wrote the opinion,
in which Judge Wilkinson and Judge Agee joined.


ARGUED: Gary Allen Ticknor, Elkridge, Maryland, for Appellants.
Emily Noel Glatfelter, OFFICE OF THE UNITED STATES ATTORNEY,
Greenbelt, Maryland, for Appellee.        ON BRIEF: Arthur S.
Cheslock, Baltimore, Maryland, for Appellant Jude Eligwe; Mary
E. Davis, DAVIS & DAVIS, Washington, D.C., for Appellant Richol
Griner.   Rod J. Rosenstein, United States Attorney, Baltimore,
Maryland, Deborah A. Johnston, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                 3
SHEDD, Circuit Judge:

      A jury convicted Jude Eligwe, Giovanni Bell, and Richol

Griner of conspiracy to commit bank robbery in violation of 18

U.S.C. § 371.           The jury also convicted Bell and Griner of bank

robbery in violation of 18 U.S.C. § 2113(a) and (d) and of

brandishing        a    firearm    during        and    in      relation    to   a    crime      of

violence      in       violation      of    18       U.S.C.      §    924(c).           In     this

consolidated appeal, the defendants raise a total of thirteen

issues.       We       address    only     one:      the     admissibility       of     Eligwe’s

post-arrest statements. 1



                                              I.

      Prior    to       trial,    Eligwe     moved         to    suppress    his      custodial

statements.            The    district     court       denied        his   motion,      and     the

following facts are relevant to our review of the district court

order.     “We construe the evidence in the light most favorable to

the Government, the prevailing party below.”                               United States v.

Seidman, 156 F.3d 542, 548 (4th Cir. 1998).

      After arresting Eligwe in connection with the bank robbery,

the   Montgomery             County      Police        transported         him     to        police

headquarters, where Detective Mason interviewed him in a room


      1
       We have reviewed the remaining issues and find them to be
without merit.



                                                 4
equipped with video recording.                Before asking questions related

to the charges, Mason reviewed the Police Department’s advice of

rights    form    with    Eligwe.      Eligwe      then   executed     the   form,

indicating that he understood his rights and wanted to speak

with Mason.

     At one point during this initial interview and after some

discussion of the bank robbery, Eligwe said, “I want a lawyer,”

and “I need a lawyer for that.” J.A. 589.                 Because Eligwe spoke

quickly    and    excitedly    with   a   heavy     accent,    Mason   asked   for

clarification, “you don’t wanna talk to me[?]”                  Eligwe replied,

“I wanna talk to you sir but you gotta understand something.”

J.A. 589.        Moments later, Eligwe said, “I’ll get a lawyer.”

J.A. 590.        Mason testified that because Eligwe used the word

lawyer,    he    tried   to   ask   clarifying     questions    of   Eligwe,   but

Eligwe indicated that he wanted to keep talking with Mason and

actually continued speaking over Mason.

     After this initial interview, the police put Eligwe in a

holding cell.       While in the cell, Eligwe asked to again speak

with Mason.        Eligwe was then brought back into the interview

room.     Mason asked Eligwe, “You say you wanted to talk to me[?]”

Eligwe responded, “Yeah, it’s very important I talk to you.”

J.A. 712.       At this point, Eligwe told Mason that he had provided

information to a bank customer, including information about the

bank’s procedures, the times he worked, the vault timers, and

                                          5
where      money    was    stored.     Eligwe          also   admitted    that   he   had

accessed a co-conspirator’s bank account after the robbery “to

see whether there was any money.”                 J.A. 1133.

       Prior to trial, Eligwe moved to suppress these custodial

statements.         The district court denied his motion, finding that

Eligwe’s references to wanting a lawyer were not unambiguous or

unequivocal requests for a lawyer and, therefore, his statements

were not barred by the Fifth Amendment.



                                         II.

        Eligwe argues that the district court violated his Fifth

Amendment        rights    by    admitting       his    custodial    statements       into

evidence. 2        We review a district court’s legal conclusions made

pursuant to a suppression determination de novo and its factual

findings for clear error.             Further, such rulings are subject to

harmless error review.             See United States v. Johnson, 400 F.3d

187,       193   (4th     Cir.   2005)(“We        first       determine   whether     the

district court should have suppressed . . . [the defendant’s]


       2
       Although Eligwe alleges a violation of both his Fifth and
Sixth Amendment rights, his Sixth Amendment rights had not yet
attached.   See United States v. Cain, 524 F.3d 477, 481 (4th
Cir. 2008) (citing McNeil v. Wisconsin, 501 U.S. 171, 175
(1991))(“A criminal defendant's Sixth Amendment right to counsel
attaches at the initiation of adversary judicial proceedings,
which at least includes the point of formal charge, indictment,
information, preliminary hearing, or arraignment.”).



                                             6
statements, and, then, if so, we ask whether the failure to do

so was harmless beyond a reasonable doubt.”).                            “In order to find

a district court's error harmless, we need only be able to say

with fair assurance, after pondering all that happened without

stripping the erroneous action from the whole, that the judgment

was not substantially swayed by the error.”                               United States v.

Brooks,    111       F.3d    365,    371    (4th          Cir.    1997)(internal         citation

marks omitted).

      Although a suspect can waive his Fifth Amendment right to

counsel and agree to an interview with the police, “if a suspect

requests counsel at any time during the interview, he is not

subject    to    further       questioning           until       a   lawyer   has    been    made

available       or    the     suspect       himself         reinitiates       conversation.”

Davis v. United States, 512 U.S. 452, 458 (1994) (citing Edwards

v. Arizona, 451 U.S. 477, 484–485 (1981)).                                However, such a

request must be unambiguous.                   “[I]f a suspect makes a reference

to   an   attorney          that    is     ambiguous         or      equivocal      in    that   a

reasonable       officer      in    light      of     the        circumstances      would    have

understood only that the suspect might be invoking the right to

counsel,     our       precedents         do     not       require      the    cessation         of

questioning.”         Id.

      We find that Eligwe did not make an unambiguous request for

an   attorney.          When       read    out       of    context,      Eligwe’s        isolated

statements could perhaps be read as such a request.                                      However,

                                                 7
after reviewing the video-taped interview, we conclude that no

reasonable      officer       in     light    of    the    circumstances       would        have

understood those statements to be an unequivocal request for a

lawyer.     Eligwe spoke quickly and with a heavy accent, and when

Mason attempted to ask Eligwe clarifying questions, Eligwe spoke

over Mason and continued talking about the case.                             Furthermore,

even if Eligwe had invoked his right to counsel, the district

court   did      not    err     in    introducing         the    custodial      statements

because Eligwe made the statements at issue after he reinitiated

communication          with    Mason.         See    Edwards,         451   U.S.      at     485

(invocation of counsel can be waived if “the accused himself

initiates     further         communication,         exchanges,        or   conversations

with the police”).

       Alternatively, we conclude that, even assuming the district

court   erred     in     admitting       Eligwe’s         custodial     statements,         any

error was harmless.             In light of the Government’s overwhelming

evidence    of    guilt       presented       throughout        the   trial,    there        was

sufficient evidence to sustain the jury’s verdict even without

this challenged evidence.               See Johnson, 400 F.3d at 197 (finding

that    error     in      admitting          custodial      statements         made        after

defendant invoked his right to counsel was harmless, especially

as his statements did not amount to a full confession).




                                               8
                              III.

     For the foregoing reasons, we affirm the convictions and

sentences of Jude Eligwe, Giovanni Bell, and Richol Griner.



                                                         AFFIRMED




                                9